Hall, Presiding Judge.
Nonresident defendant in an action based on an attachment appeals from the denial of his motion to set aside the judgment of the Municipal Court of Columbus in which his automobile was levied upon and thereafter sold for the amount of the sum claimed to be due and judgment rendered against him.
1. The-statute creating thé Municipal Court of Columbus (Ga. L. 1966, pp. 3030, 3031) confers concurrent jurisdiction with the Superior Court of Muscogee County, "To try and dispose of all civil cases or proceedings, of whatever nature whether arising ex-contractu or ex-delicto ... of which jürisdiction is not now vested by the Constitution and laws of the State of Georgia *694exclusively in other courts.” In our opinion, the Municipal Court of Columbus has jurisdiction over an attachment proceeding against a nonresident even though the attachment statute provides that the attachment is returnable to the superior court. Tenn.-Va. Constr. Co. v. Willingham, 117 Ga. App. 290 (3) (160 SE2d 444); Carroll & Downs v. Groover, 27 Ga. App. 747, 749 (110 SE 30); Howard Supply Co. v. Bunn, 127 Ga. 663 (56 SE 757); Nashville &c. R. Co. v. Cleghorn, 94 Ga. 413 (21 SE 227); Merchants & Mfrs. Transfer Co. v. Auto Rental & Leasing, Inc., 121 Ga. App. 729 (2) (175 SE2d 156). The provision of Code Ann. § 8-117 concerning where attachments are returnable does not vest jurisdiction exclusively in the superior court. The limitation on the jurisdiction of the Municipal Court of Columbus relates to the exclusive jurisdiction of the superior court found in the Constitution and the laws. The provisions of the Constitution (Code Ann. §2-3901) and the laws (Code §24-2615) on the exclusive jurisdiction of the superior courts are the same.
Submitted September 17, 1970
Decided October 26, 1970.
Roberts, Elkins & Kilpatrick, James A. Elkins, Jr., for appellant.
Billy E. Moore, for appellee.
2. The trial court erred in failing to set aside the judgment because the appellee failed to file a declaration of attachment as required by Code Ann. § 8-601.

Judgment reversed.


Deen, J., concurs. Evans, J., concurs specially.